Citation Nr: 1716412	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-26 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.   Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to a rating in excess of 10 percent for residuals shell fragment wound (SFW) to right posterior chest wall. 

3.  Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure.

4.  Entitlement to service connection for a heart disability, to include ischemic heart disease, as a result of herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and adjustment disorder, as secondary to service-connected physical disabilities.  

6.  Entitlement to total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  He is the recipient of the Combat Infantryman Badge, Purple Heart, and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2009, July 2012, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The December 2009 rating decision granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, which the Veteran appealed.  In a September 2012 rating decision, a 70 percent rating was assigned for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to an increased ratings for PTSD and SFW to the right posterior chest wall, entitlement to service connection for a cardiac disability and an acquired psychiatric disorder secondary to service-connected disability, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Diabetes mellitus has not been present during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records and records from the Social Security Administration (SSA) have also been received. 

The Board acknowledges that the Veteran was not afforded a VA examination in relation to his diabetes mellitus.  As discussed in greater detail below, the medical evidence already of record shows that the Veteran has been evaluated for the claimed disability, but no disability has been found.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim, and no VA medical examination or opinion is warranted.

Accordingly, the Board will address the merits of the claim.

II. Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, the diseases listed at 38 C.F.R. § 3.309 (e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service. The presumptive diseases include diabetes mellitus type II. 3 8 C.F.R. § 3.309 (e).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims to have diabetes mellitus as a result of herbicide exposure in service.  However, while the Veteran's service in the Republic of Vietnam is documented and his exposure to herbicides presumed, the competent evidence does not establish a current diagnosis of diabetes mellitus.  A June 2012 laboratory report shows a slightly elevated glucose level (100 mg/dl with a normal range of 70-95 mg/dl), but this result is not repeated, and a diagnosis of diabetes mellitus is explicitly denied in subsequent medical records.  No other evidence suggesting a diagnosis of diabetes mellitus has been received.  The Veteran has also not provided any specific arguments in support of his claim.

As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide exposure is denied.


REMAND

Regrettably, the Board determines that a remand of the remaining claims is necessary.  With respect to the PTSD rating claim, the claim is inextricably intertwined with the service connection claim for an acquired psychiatric disorder secondary to service-connected physical disabilities.  No VA examination was performed with regard to the service connection claim, and so it must be remanded.  As any such examination or opinion may be pertinent to the Veteran's PTSD symptomatology, the PTSD rating claim must be remanded along with the service connection claim for an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

As for the Veteran's SFW, the disability is rated pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5301-7804 for injury to Muscle Group I manifesting in a scar.  However, while the Veteran was afforded a VA examination of the scar, he has not been afforded a VA examination that assesses any manifestations of the disability in the muscle.  In his August 2016 substantive appeal (VA Form 9), the Veteran indicates that he is experiencing additional pain, which suggests that there may be additional symptomatology of the disability not associated with the scar.  Therefore, the Board remands this issue for a VA muscle examination.  

As for the Veteran's claim for a cardiac disability, the August 2016 VA examination indicated that the Veteran does not have ischemic heart disease; however, the medical evidence, including the VA examination, reveals that the Veteran does have a diagnosis of valvular heart disease.  While the Veteran specifically claimed ischemic heart disease as secondary to herbicide exposure, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the cardiac disability claim is remanded so that an opinion may be obtained as to the etiology of the Veteran's diagnosed disability. 

Finally, the issue of TDIU must also be remanded.  The TDIU claim is in part dependent on the nature of, and rating for, his service-connected disabilities, and so it must be remanded to allow for further adjudication of the increased rating and service connection claims addressed above.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded an examination by a psychologist or psychiatrist to determine the existence and etiology of any acquired psychiatric disorder other than PTSD that has been present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder other than PTSD present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written statements.  

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by a service-connected disability.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The examiner should also comment as to whether the functional effects of the Veteran's acquired psychiatric disorders affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.
The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should be afforded the appropriate examination to assess the nature and severity of any muscle disability associated with the Veteran's service-connected SFW and scar.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

The examiner should also comment as to whether the functional effects of the Veteran's SFW disability affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience at any time during the appeal period.  The examiner must not consider the Veteran's age or any non-service connected disabilities.

4.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of cardiac disabilities present during the period of the claim. 
All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each cardiac disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include his presumed exposure to herbicides.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


